Citation Nr: 0822273	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  98-15 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO).

In September 2001, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.

This case was remanded in August 2003 and October 2005 for 
development of the record.

FINDING OF FACT
 
The veteran has shown at least likely as not that his 
diagnosed PTSD is causally linked to a stressor event 
manifested by a hostile enemy attack while he was stationed 
in the Republic of Vietnam.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
PTSD was incurred as a result of service.  38 U.S.C.A. §§ 
110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.

Given the favorable disposition of the issue decided below, 
the Board notes that any possible deficiencies in the duties 
to notify and to assist with respect to the current claim 
constitutes harmless error and will not prejudice the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

II.   Service Connection for PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Under the laws administered by VA, service connection for 
PTSD requires: (1) medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 38 
C.F.R. § 4.125(a); (2) a link established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2006); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998). 

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996). 

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the United States Court of Appeals 
for Veterans Claims (Court) held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks. 

The Board has first considered the question of whether the 
veteran has a confirmed diagnosis of PTSD.  In this regard, 
the Board observes that this diagnosis is clearly indicated 
in the VA and private medical records from October 1992 
through August 2004 for treatment of psychiatric 
symptomatology; and a report of VA examination dated in 
September 1996.

Nevertheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
corroborated in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  Thus, the question becomes whether the 
veteran either engaged in combat with the enemy during 
service or experienced a corroborated in-service stressor 
upon which the diagnosis of PTSD is predicated. 

Here, the veteran's units of assignment were as a power man, 
attached to 509th RR Gp, 335th RRC (WDQNAA), USARPAC, on 
October 1, 1970; and as a power man, attached to 509th RR Gp, 
335th RRC (W296AA), USARPAC, on April 11, 1971. The veteran 
states that during each of the stressor events as listed 
below, he was assigned to the ARVN 9th  Infantry.  The 
veteran's service records also noted that his campaigns 
included: SANCTUARY COUNTER OFFENSIVE; RVN COUNTER OFFENSIVE 
PHASE VII; AND 15TH UNNAMED CAMPAIGN.

The summary of the veteran's claimed stressors is as follows:

(a)  In December 1970, when the veteran was assigned to 
the Radio Research Team, in the Tat-Son Province (DARS 
team), he hit a mortar round with an entrenching tool, 
but the round did not go off; 

(b)  In January 1970, while coming from an assignment in 
Chi-Lang Province, the veteran was aboard a helicopter 
that lost power when flying over the Cambodian border, 
and that the pilot was able to regain power, avoiding a 
crash, resulting in a safe landing; 

(c)  While on a convoy from Chi-Lang to Tat-Son 
Province, the veteran's company would often encounter 
sniper fire;

(d)  On one occasion, while on convoy, the veteran 
prevented a fellow soldier from being shot, when he saw 
the shooter and pushed the soldier out of the way. The 
veteran states that this shot was close to him; and he 
does not remember the name of the soldier, who was in 
his company;

(e)  While on many helicopter flights, the pilots were 
called on to detour and pick up wounded; and that, on a 
lot of these flights, the veteran was a passenger and 
saw many wounded, mostly Vietnamese; and

(f)  The veteran reported that the bases where he was 
working on generators would regularly come under fire, 
that he almost crashed in a helicopter, that he helped 
load the wounded onto helicopters, and that he acted as 
a door gunner in June or July of 1970. 
 
With respect to whether the veteran engaged in combat with 
the enemy, his service personnel records show that he served 
in Vietnam from September 1970 to September 1971 and that he 
was assigned to the 509th RR Gp, 335th RRC (W296AA), USARPAC.  
He received the Vietnam Service Medal, the Vietnam Campaign 
Medal with device, the National Defense Medal, Meritorious 
Unit Citation, and the Republic of Vietnam Gallantry Cross 
with Palm Unit Citation Badge.  While the Republic of Vietnam 
Gallantry Cross with Palm Citation is not in and of itself 
indicative that the veteran himself engaged in combat, it 
does indicate that the veteran could have engaged in combat 
with the enemy.  See Manual of Military Decorations and 
Awards, A-6 (Department of Defense Manual 1348.33-M, 
September 1996).  The Republic of Vietnam Gallantry Cross 
with Palm Citation was awarded by the Republic of Vietnam to 
units for valorous combat achievements.  Id. at 76, C7.5.2.4.   

Information provided by the United States Army Intelligence 
and Security Command in a December 2006 letter reflects that 
the 335th Radio Research Company (RRC) deployed three 
Division Advisory Radio Research Support detachments, 
including the 9th DARRS detachment.  These detachments 
assisted the Army, Republic of Vietnam (ARVN) with 
communications intelligence in support of its tactical 
operations.  In December of 1970, the 9th DARRS was deployed 
with the 9th ARVN Division Forward Command Post located at 
Nui Sam, near the Cambodian border.  In January 1971, the 9th 
DARRS redeployed from Nui Sam to the location of the 9th ARVN 
Division Forward Command Post at Chi Lang, Chau Duc Province.  
Its target area included Cambodian border areas.  
Radiotelephone interception was conducted both by airborne 
collection assets and ground teams.
 
Combining the credible testimony of the veteran with 
documentation that the veteran was stationed in a targeted 
area, which included the Cambodian border areas during the 
time of his alleged stressors and the fact that he received 
the Republic of Vietnam Gallantry Cross with Palm Citation, 
the balance of positive and negative evidence is at the very 
least in relative equipoise as to whether the veteran was 
exposed to combat.  

The veteran is entitled to the "benefit of the doubt" when 
there is an approximate balance of positive and negative 
evidence (i.e. where the evidence supports the claim or is in 
relative equipoise, the veteran prevails).  38 U.S.C.A. 5107 
(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Therefore, in resolving all reasonable doubt in the veteran's 
favor, the Board concedes that the veteran was exposed to 
combat activity with the enemy while serving in Vietnam.  The 
Board notes that if combat activity with the enemy is 
affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat- related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory (i.e., credible and consistent with the 
circumstances, conditions, or hardships of such service).  
Zarycki, 6 Vet. App. 91 98 (1993).  Here, the Board finds 
that the veteran's statements in the record regarding his 
combat-related stressors to be credible and consistent with 
the circumstances of his military combat activity.  
Accordingly, the benefit on appeal is granted.


ORDER

Entitlement to service connection for PTSD is granted. 




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


